 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDLong Transportation CompanyandCharles J. Egen-lauf. Case 6-CA-5100June 16, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn Feburary 12, 1971, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, Re-spondent filed exceptions to the Trial Examiner's Deci-sion together with a brief, and the General Counselfiled a brief in answer to Respondent's exceptions. TheGeneral Counsel also filed limited cross-exceptions tothe Trial Examiner's Decision supported by a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner' as modified herein.Respondent contends,inter alia,that the conditionsset forth in the duration and retroactivity provisions ofits bargaining agreement had been satisfied and that theagreement, therefore, did not terminate on its statedexpiration date of March 31, 1970, but instead con-tinued in full force and effect until a new agreement hadbeen reached the following June. Based thereon, Re-spondent further contends that the agreement's no-strike clause also was in force during that interval whenEgenlauf, and others, participated in an unauthorizedstrike in violation of that clause and, therefore, Egen-lauf was subject to discharge for engaging in an un-protected activity.We do not agree.Respondent has not adduced, and the record doesnot otherwise contain, affirmative evidence necessary toa showing either that the duration and retroactivityprovisions of the foregoing agreement had become op-erative, or that the agreement had been otherwise ex-tended beyond its stated termination date. Moreover,the existence of an extension cannot be assumed evenif,during the period of contractual hiatus, the partiesnegotiated and subsequently executed an agreementcontaining retroactive provisions.We find, therefore, that the bargaining agreementwas not extended beyond its stated expiration date ofMarch 31, 1970, when it terminated, that the no-strikeclause thereof, together with the arbitration provisionsas they affect Egenlauf, also expired along with theagreement,' and that, by participating in the strikesubsequent to the termination of the agreement, Egen-lauf had engaged in an activity protected by Section 7of the Act. We further find, in agreement with the TrialExaminer, that his discharge therefor violated Section8(a)(3) and (1) of the Act.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Long Transportation Company, its officers,agents, successors, and assigns, shall take the action setforth in the Trial Examiner's recommended Order.SeeMarathon Electric Mfg. Corp.,106 NLRB 1171,1179-80, affdsubnom. United Electric Radio and Machine Workers of America, Local 1113v.N.L.R.B.,223 F.2d 338 (C.A D C.);SouthwesternWholesale GroceryCompany,92 NLRB 1485, 1486-87;The Hilton-Davis Chemical Company,Division of Sterling Drug; Inc.,185 NLRB No. 58Chairman Miller would affirm the Trial Examiner and adopt all of hisfindings, conclusions, and recommendations. For the reasons stated by theTrial Examiner, he finds it unnecessary to reach the contractual issue whichhis colleagues have seen fit to decide.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon a charge dulyfiled on July 13, 1970, by Charles J. Egenlauf, an individual,the General Counsel of the National Labor Relations Board,herein referred to as the General Counsel' and the Board,respectively, by the Regional Director for Region 6, Pitts-burgh, Pennsylvania, issued its complaint dated September29, 1970, against Long Transportation Company, hereinafterreferred to as the Respondent.The complaint alleged that Respondent had engaged in andwas engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (3) and Section 2(6)and (7) of the Labor Management Relations Act, 1947, asamended, herein referred to as the Act.Respondent duly filed its answer admitting certain allega-tions of the complaint but denying the commission of anyunfair labor practices.Pursuant to notice a hearing thereon was held before mein Pittsburgh, Pennsylvania, on November 24, 1970. All par-ties appeared at the hearing, were represented by counsel, andwere afforded full opportunity to be heard, to produce andcross-examine witnesses, and to introduce evidence materialand pertinent to the issues. At the conclusion of the hearing'As the exceptions, briefs, and the entire record in this case adequatelypresent the issues and positions of the parties, Respondent's request for oralargument is denied.This term specifically includes the attorney appearing for the GeneralCounsel at the hearing.191NLRB No. 22 LONG TRANSPORTATION COMPANY203oral argument was waived.Briefs were received from Re-spondent and General Counsel on December30, 1970.Upon the entire record in the case and from my observa-tionof thewitnesses,Imake the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTThe complaint alleged, the answer admitted, and I there-fore find: Long Transportation Company, a Michigan corpo-ration with its principal office in Detroit, Michigan, is now,and has been at all times material herein, engaged as a motorcarrier in the business of transporting goods throughout thevarious States of the United States, including the Common-wealth of Pennsylvania, under certificate of public conven-ience and necessity issued to it by the Interstate CommerceCommission.During the 12-month period immediatelypreceding the issuance of the complaint herein, Respondentreceived in excess of $500,000 in connection with servicesperformed in transporting goods across state lines.Accordingly, I find that Respondent is now, and has beenat all times material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE UNIONS INVOLVEDFraternal Association of Special Haulers,' herein calledFASH, and International Brotherhood of Teamsters are la-bor organizations admitting to membership employees of Re-spondent.III.THE UNFAIR LABOR PRACTICESA. The FactsRespondent's principal office is in Detroit, Michigan. It isa motor carrier engaged in the interstate shipment of goodsoperating through 11 terminals located throughout the coun-try at which it employs a total of between 150 and 170 drivers.Each of these 11 terminals and the drivers stationed thereatis under the immediate supervision and direction of a termi-nal manager who reports directly to S. J. Clough, assistant tothe executive vice president in Detroit. Respondent maintainsa terminal at McKees Rocks, Pennsylvania, where 19 truck-drivers are employed under the supervision of TerminalManager Ron Reinerth.Respondent is a constituent member of a trade associationand, as such, a party to the National Master Freight Agree-ment and the National Iron and Steel and Special Com-modity Supplemental Agreement with the InternationalBrotherhood of Teamsters. The Master Agreement in effectas of March 1970,' contained article 37 on "Duration" whichreads as follows:Section 1. This Agreement shall be in full force andeffect from April 1, 1967, to and including March 31,1970, and shall continue from year to year thereafterunless written notice of desire to cancel or terminatethe Agreement is served by either party upon the otherat least sixty (60) days prior to date of expiration.IAlthough Respondent argues in its brief that FASH is not a labororganization, the evidence here proves that FASH is an organization inwhich employees participate for the purpose of dealing with employersconcerning hours, wages,conditions of employment, etc.In fact in Western Pennsylvania Motor Carriers Association, Inc., Case6-RC-5244 decided December 21, 1970, 187 NLRB No. 45, the Boarddecided some 40-odd petitions filed by FASH holding the units requestedwere inappropriate.'All dates herein are in the year 1970 unless otherwise specified.Section 2.Where no such cancellation or terminationnotice is served and the parties desire to continue saidAgreement but also desire to negotiate changes orrevisions in this Agreement, either party may serveupon the other a notice at least sixty (60) days priortoMarch 31, 1970, or March 31st of any subsequentcontract year, advising that such party desires to re-vise or change terms or conditions of such Agreement.Section 3. Revisions agreed upon or ordered shall beeffective as of April 1, 1970, or April 1st of any subse-quent contract year. The respective parties shall bepermitted all legal or economic recourse to supporttheir requests for revisions if the parties fail to agreethereon.Section 4. In the event of an inadvertent failure byeither party to give the notice set forth in Sections 1and 2 of this Article, such party may give such noticeat any time prior to the termination or automaticrenewal date of this Agreement. If a notice is given inaccordance with the provisions of this Section, theexpiration date of this Agreement shall be the sixty-first (61st) day following such notice.As of April 1, the various trade associations and the Team-sters were still in negotiations for changes to be incorporatedinto the succeedingagreement.In this record there is noevidence in regard to how the 1970 negotiations came intobeing, whether by notice to cancel or by notice to negotiatechanges.However, in January 1970 the Fraternal Association ofSpecial Haulers (FASH) had filed with the Board petitionsfor certificationin some200 different units of drivers. FASHpetitioned for certification in Case 6-RC-5349 to representRespondent's drivers at Respondent's McKees Rocks termi-nal and in Case 6-RC-5346 for certification as the reprsenta-tive of all Respondent's drivers at all Respondent's terminals.On April 2, all Respondent's drivers at Respondent'sMcKees Rock terminal ceased work -despite the efforts ofRespondent to keep the terminal operating.Among Respondent's drivers who ceased work on April 2was Charles J. Egenlauf. Egenlauf had been employed byRespondent continuously as a truckdriver from the date ofhis hire on August 7, 1969. In April 1970, Egenlauf joinedboth Teamsters Local 261 and FASH.After the work stoppage began, Respondent through Rein-erth did its best to get the drivers to return to work. Reinerthhad the terminal dispatcher telephone all the drivers to comeback to work while Reinerth himself would urge individualdrivers to return when they congregated during the workstoppage at the terminal. Reinerth unsuccessfully spoke toEgenlauf in thesame'vein.However, Reinerth was so unsuc-cessful in his efforts that he placed ads in newspapers fordrivers from which he did succeed in hiring a few drivers.Throughout the whole period Respondent did everything inits power to keep in operation. At best it was only partiallysuccessful.During this period Clough instructed Reinerth that he wasto reinstate without question any driver who returned towork beforeJune 1,1970.°Under ordinary circumstancesReinerth had authority to hire driversas businessrequired.Such drivers were then sent with a load to Detroit where finaldetermination as to their hirewas made.'Respondent's brief indicates that this period of grace had been nego-tiated with the Teamsters Union. But the evidence produced here onlyindicates that apparently on its own Respondent extended this period ofgrace to May 31, 1970. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to June 1 the McKees Rocks drivers held a meetingand determined to return to work.Most of them did so.Egenlauf remained out.On May 12 a meeting of FASH attended by some 400drivers was held in the Elks Hall on the northside of Pitts-burgh.As the meeting broke up a J & L Steel Haulers truckwas disabled in front of the meeting hall. Tires had beenslashed and the tractor was on fire.A picture of the disabledtruck appeared in the newspaper.The picture included threemembers of FASH including Egenlauf.The undisputed evi-dence is that Egenlauf and the two others in the picture hadbeen busily engaged in putting out the fire and had nothingto do with the vandalizing of the truck.On May 12 also, Reinerth by telephone reported to Cloughthe incident of the J & L truck in front of the FASH meetingplace, and the fact that Egenlauf had burned his Teamsterscard on television and that Egenlauf had been active in urgingthe truckdrivers not to return to work.Under date of May 12, 1970,and over the signature of S.J.Clough,Respondent sent the following letter to Egenlauf:In view of your recent public denunciation[sic] of mem-bership with the International Brotherhood of Team-sters, please be advised that LONG TRANSPORTA-TION COMPANY,as a party to the contract with theInternational Brotherhood of Teamsters,can no longerconsider you as an employee.You are hereby notified that you employment withLONG TRANSPORTATION COMPANY is ter-minated effective May 12, 1970.Although on or before May 31 most,if not all, of theRespondent's drivers had returned to work,Egenlauf did not.On or about June 1 he did report to Reinerth and asked abouthis job with Respondent.Reinerth told Egenlauf that hewould have to telephone Clough in Detroit. However, Egen-lauf was unable to reach Clough as requested by Reinerth.Sometime in early July Egenlauf again tried to contactReinerth in McKees Rocks but Reinerth would not speak tohim. About the middle of July Egenlauf saw Reinerth andasked if he had heard anything about Egenlauf's getting hisjob back.Reinerth again told Egenlauf that he would have tocall Detroit.Egenlauf was unsuccessful in his effort to contactClough in Detroit..On July 13 Egenlauf filed a charge alleging discriminationin employment against Respondent.Under date of October 1 and over the signature of S. J.Clough,Respondent sent Egenlauf the following letter:If [sic]you are undoubtedly aware, our company hasattempted for a considerable period of time to have youreturn to work even though you were engaged in anillegal and unauthorized work stoppage.It has recently come to our attention through the Na-tional Labor Relations Board that you may desire toreturn to the employ of Long Transportation Co. If youdesire reemployment with the company please visit Mr.Ronald Reinerth no later than Tuesday, October 6,wherein we may make arrangements to consummate thissituation.As Egenlauf was out of town, his wife wrote the followingletter to Respondent on October 5:In answer to your letter received on October 5, 1970,Mr. Egenlauf is out of town at the time your letter came,but is expected in by October 6, 1970.He is definitelyinterested in your offer of reemployment with the com-pany and will get in touch with Mr.Ronald Reinerth, asinstructed in your letter, as soon as he comes in.I called Mr. Reinerth on the phone and informed himMr. Egenlauf will be in.On October 6 Egenlauf reported to Reinerth and askedwhat was going on. Reinerth inquired if Egenlauf was readyto go to work.Egenlauf answered that he was ready to returnto work on suitable notice so that he could notify his thenemployer.Egenlauf inquired when Reinerth wanted him toreport for work and Reinerth answered that he would contactDetroit and let Egenlauf know.Although Reinerth did not thereafter get in touch withEgenlauf,Clough wrote Egenlauf on October 22 as follows:Reference is made to my letter of October 5 [sic], 1970wherein an offer of re-employment was made to you withan existing job at that time. Subsequent to my conversa-tions with Mr.Reinerth on October 7th it is my under-standing that you did not desire to work for Long Trans-portation Company,therefore any and all rights ofre-employment you may have had have now been ter-minated as the result of your not making yourself availa-ble as a qualified employee of Long Transportation Com-pany.Under date of October 26 Egenlauf answered as follows:On receipt of your letter dated October 22,Iwish toinform you that any information you received from Mr.Reinerth stating that I did not desire reemployment withLong Transportationis incorrect.I went to the office in McKees Rocks to see Mr. Reinerthon October 6, as instructed in your letter of October 1,and at that time I told Mr.Reinerth I would be preparedto return to work and asked if he would give me a datewhen I could return to work so that I could notify mypresent employer. Mr. Reinerth stated he would notifythe Detroit office. He gave me no other instructions asto when I would return to work.Please be advised that at no time have I been asked toreport to work and I have not at any time refused to doso.No reply has been forthcoming from Respondent since thattime. Egenlauf has not since been reinstated.B.ConclusionsAfter an argument of many facets, Respondent states in the"Conclusion"section of its brief:The General Counsel has failed to meet its evidentiaryburden of proof by failing to present substantial evidencethat Long Transportation Company committed any un-fair labor practice violative of Section 8(a)(1) and (3) ofthe Act.General Counsel has not proven by a preponderanceof the evidence that Charles Egenlauf has been in anyway deprived of the free exercise of his Section 7 rightsnor that his termination has in any way encouraged ordiscouraged union membership such as to be discrimina-tory.,Unfortunately the undisputed facts of the instant case pre-vent me from concurring therein.These facts prove:On May 12, 1970,whilemost of Respondent'sdriversattached to its McKees Rocks terminal were withholdingtheir services from Respondent despite Respondent's bestefforts to get them to return to work,Terminal ManagerRonald Reinerth reported by telephone to Stanley J. Clough,executive vice president in charge of terminals and terminalpersonnel,that Charles Egenlauf, one of Respondent's em-ployees engaged in the strike,had that day attended a meetingof FASH, a labor organization of special haulers which hadin January filed some 200 R petitions with the Board, wasinstrumental in keeping many of Respondent's striking em-ployees from returning to work,and had burned his Team-sters union card on television. LONG TRANSPORTATION COMPANY205Admittedly as a result of this telephonic report,Cloughthat same day sent Egenlauf the following letter:In view of your recent public denunciation[sic] of mem-bership with the International Brotherhood of Team-sters, please be advised that LONG TRANSPORTA-TION COMPANY,as a party to the contract with theInternational Brotherhood of Teamsters,can no longerconsider you as an employee.You are hereby notified that your employment withLONG TRANSPORTATION COMPANY is ter-minated effective May 12, 1970.Despite Respondent's argument to the contrary,the onlyconclusion Egenlauf,the striking employee-or this TrialExaminer-can draw from the terminology of Clough'sabove letter is that Respondent had terminated Egenlauf'semployment, discharged and/or fired him as of May 12 be-cause of his"recent public denunciation[sic] of membershipwith the International Brotherhood of Teamsters." Thephraseology of Clough's letter alone proves that Respondentintended to encourage membership in the Teamsters and todiscourage membership in FASH,the organization appar-ently responsible for the then strike. Discharging an em-ployee for being a member of the employer's disfavored unionand not of the employer's favored union is the very mostrudimentary kind of discrimination covered by Section8(a)(1) and(3) of the Act.In addition the testimony and the admissions contained inRespondent's brief indicate that, although not specificallymentioned in Clough's letter,the other matters reported toClough by Reinerth also played a significant role in Respond-ent's determination to dismiss Egenlauf.Page 3 of Respondent's brief contains the following:Not only did Complainant[Egenlauf] take part in awildcat strike and refuse to take advantage of the rein-statement offer of the Respondentbut he actively en-couraged the employees to engage in the illegal stoppageand actively discouraged the striking wildcatters fromreturning to workIn an attempt to "jar" Complainantinto returning to work and hopefully "break the back"of the illegal stoppage a termination letter dated May 12,1970,was mailed to Complainant. The intent of saidletter as clearly and unequivocally testified to was to getComplainant and the other wildcatters to return towork.[Emphasis supplied.]In the next paragraph of Respondent's brief Egenlauf isreferred to as "one of the leaders of the unauthorized workstoppage."Then as though to fully affirm the finding above madeRespondent on page 16 of its brief writes as follows:The wildcat strike activity was very injurious to Re-spondent's business operations.Every effort was made toinduce the striking employees to return to work.Pursu-ant to its desire to maintain relations with the TeamstersUnionand reverse the prospects of significant financiallossRespondent,through Mr.Clough,instructedMr.Reinerth to openly and automatically reinstate all em-ployees who return to the job prior to June 1, 1970. Allemployees who returned to work by the above-men-tioned deadline were reinstated automatically. [Empha-sis supplied.]Obviously,therefore,Respondent dismissed Egenlauf onMay 12,1970,by its own admission,in order to encouragemembership in the Teamsters and to discourage membershipin FASH whose strike was threatening Respondent withfinancial loss as well as in order for Respondent"to maintainrelations with the Teamsters."This thus creates a ratherunassailable case of a violation of Section 8(a)(1) and (3).Respondent's argument to the contrary is premised uponthe assumption that the Teamsters Master Contract whichhad an expiration date of March 31, 1970,remained in fullforce and effect throughout all the time material here. At thehearing counsel for Respondent stated that Teamsters andthe trade association of which Respondent was a constituentpart had executed a "retroactivity agreement"while continu-ing negotiations of a Master Agreement which was to succeedthe 1967-70 Master Agreement.However by letter after theconclusion of the hearing counsel informed the Trial Exam-iner and the parties that no such "retroactivity agreement"had in fact been executed but that section 37 of the 1967-70Master Agreement,quotedsupra,was the "retroactivityagreement"to which he had referred.'The instant recordfails to disclose when the parties succeeded in agreeing uponand executing the Master Agreement which succeeded theone expiring on March 31, 1970.However there was a hiatusbetween the 1967-70 Master Agreement and the succeedingAgreement which extended at least until June 1, 1970.Despite this hiatus Respondent contends that by its termsthe 1967-70 Master Agreement continued in full force andeffect during all times material here.Legally this is a verydebatable proposition which,fortunately,under the facts ofthis case need not be determined here. The cases on the pointindicate that certain portions of such collective agreementappear to continue in effect during the hiatus whereas otherportions of such agreements do not.Among those which donot continue through the hiatus would appear to be both thearbitration and the union-security clauses.6The May 12 discharge letter to Egenlauf implies that his"denunciation" of the Teamsters(burning his Teamsters cardon television)required Respondent to terminate him underthe terms of the Master Agreement.There is no showing herethat the Teamsters Union ever revoked Egenlauf s member-ship,accepted his resignation therefrom or, in fact, ever madea move to request his dismissal under the union-securityprovisions of that Agreement. Respondent apparently actedunilaterally in this regard.The retention or revocation ofunion membership by statute is a matter of internal unionconcern and of no moment or concern to the employer.Hence, even if the Master Agreement continued in effect,Egenlauf's discharge is not justified by that Agreement.At the hearing Respondent appeared to abandon this"denunciation"theory in favor of the theory expounded byClough at the hearing as follows:A. He has never presented himself as a qualified em-ployee, by virtue of not being a member in good standingof the Teamsters.Q. [Mr. Leavitt] Has he ever to your knowledge pre-sented himself and said I am here to work?A. He has not, as a qualified employee.TRIAL EXAMINER: By qualified,you mean that he isdisqualified because of the fact he is not a member of theTeamsters in good standing?THE WITNESS:In goodstanding at this particularpoint.Factually this theory is also erroneous in that the undis-puted facts are that at the time of his receipt of the May 12dismissal letter Egenlauf was a fully paid-up member of theTeamsters Union in good standing. His dues were fully paidup until May 31, 1970.Hence as of the date that the Respond-ent discharged him on May 12 Egenlauf was a fully paid-upsI hereby order that Respondent's letter to be dated December 1, 1970,be marked as TX Exh 1 and Respondent's letter of December 4,1970, bemarked as TX Exh.2 and both admitted m evidence.6SeeThe Hilton-Davis Chemical Company,Division of Sterling DrugInc.,185 NLRB No. 58, and cases there cited. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDmemberof theTeamstersUnionin good standing.'So evenif the Master Agreement remained in full force and effectRespondent had no right to discharge Egenlauf on May 12for the reason given.If Egenlauf became delinquent there-after the fault lies with Respondent due to the dismissal letter.Respondent's brief, still based upon this same assumptionthat the 1967-70 Master Agreement remained in full forceand effect after March 31, 1970, refers to Egenlauf and theother drivers who were withholding their services from Re-spondent on and afterApril 2as "wildcatters"engaged in a"wildcat strike" and in "unprotected activities" and hencesubject to dismissal.However when FASH filed its 200 R petitions in January1970 a "real question concerning representation"arose. Thecontending parties were the Teamsters Union and FASH.The 1967-70 Teamsters Master Agreement would have beenno bar to a representation election between the two labororganizations,FASH and the Teamsters. Under theMidwestPipingdoctrine' the existence of this "real question concern-ing representation" may well have made it an unfair laborpractice and a violation of Section '8(a)(5) and (1) for theTeamsters and the Trade Association of which Respondentwas a member to continue their negotiations until that ques-tion of representation had been determined by the Board.Under these conditions and with the 1967-70 Master Agree-ment having expired by its terms on March 31, Respondent'sdriversmay well have been engaged in a protected unionactivity in withholding their services from Respondent and inexpressing their approval of FASH in that fashion. Howeverthat is another legal question which need not be decided here.This question need not be decided here for the simplereason that, except for Egenlauf,Respondent reinstated allsuch alleged"wildcat strikers,"engaging in such alleged "un-protected activities" without question. In fact the recordshows that Clough gave orders to all terminal managers thatall such "wildcat striking" drivers be reinstated by Respond-ent "without question" if they returned to work prior to May31, 1970. Thus it appears that Respondent condoned any andall such misconduct by its striking drivers-except for Egen-lauf. It is worth noting here thatby theaforesaid instructionsto his terminal managers Egenlauf unilaterally disregarded,changed, amended, or rewrote the terms of the 1967-70Master Agreementunder which Respondent is here purport-ing to have acted. The brief implies that such amendment wasnegotiated with the Teamsters but there is no evidence to thateffect in the instant record.Respondent's brief also states, "complainant [Englauf] wastreated no differently than the other striking employees ofRespondent."This factually is inaccurate as,Egenlauf was theonly such striking employee who received a dismissal lettersuch as the May 12 letter. Thisdismissaloccurred during theperiod when Clough',s instructions to his terminal managersto reinstate all striking drivers "without question" was still ineffect.Despite the existence of these instructions fromClough, Clough himself discharged Egenlauf on May 12 byletter because, as both the testimony and the brief prove,Egenlauf was considered to be a leader of the striking em-ployees, a member of FASH and instrumental in preventingthe other strikers from returning to work; and because Re-spondent desired"to maintain relations with the TeamstersUnion." Hence, Egenlauf was the only "wildcat striker" en-Furthermore there is always a period of grace in which dues may bedelinquent without loss of membership. This record does not show what thatperiod was in the Teamsters Union.963 NLRB 1060.gaged in alleged"unprotected activities,"whose participationtherein was not condoned by Respondent.The phraseology of the May 12 letter to Egenlauf is suchthat it can only be interpreted as a letter of discharge. DespitethisRespondent in its brief says:In an attempt to "jar"Complainant into returning towork and hopefully "break the back" of the illegal stop-page a termination letter dated May 12, 1970, wasmailed to Complainant.The intent of said letter asclearly and unequivocally testified to was to get Com-plainant and the other wildcatters to return to work.It is true that Clough so testified.His testimony on thepoint is refuted by the terminology of the letter itself. Fur-thermore, Egenlauf was entitled, if not required, to under-stand the verbage of that letter as Respondent chose to writeit-not as Respondent subsequently chose to subjectively in-terpret it.Egenlauf was no mindreader.Nor was he requiredto be.However, the above quotation from Respondent's briefconstitutes an admission by Respondent that the letter ofMay 12 was intended to "jar"Egenlauf into returning towork (contrary to the terminology of that letter) and hope-fully "break the back" of the illegal stoppage. Thus it is clear,according to Respondent's testimony and brief,that one rea-son Egenlauf was sent his dismissal letter of May 12 was tomake him return to the Teamsters Union and to force theother striking employees into deserting FASH and also re-turning to work as members of the Teamsters Union so thatRespondent could satisfy "its desire to maintain relationswith the Teamsters Union."Under all the facts of the instant case, I am convinced and,therefore, find that Respondent discharged Charles J. Egen-lauf on May12, 1970,because it knew he was a member ofa labor organization known as FASH and was a leader of thatlabor organization and instrumental in keeping others of Re-spondent's drivers from returning to work under a Teamstersagreement and in order to encourage membership in theTeamsters Union and to discourage membership in FASH inviolation of Section 8(a)(1) and (3) of the Act.It is at this point that Respondent's argument that Egen-lauf had failed to present himself for work as a"qualified—"i.e., a fully paid-up member of the Teamsters Union in goodstanding, driver comes into play, if at all. On May 12, whenhe was discharged,Egenlauf was withholding his servicesfrom Respondent or striking in support of FASH. While heremained on strike,Egenlauf is,of course,not entitled toreinstatementand backpay.According to the evidence here, Clough had unilaterallyset a period ending on May 31 during which all strikingdrivers were to be reinstated by Respondent "without ques-tion." The evidence indicates that all drivers who presentedthemselves for work-and all or most of them except Egen-lauf did-on or beforeMay31 were in fact reinstated "with-out question." Thereby Respondent condoned the strikers forboth membership in FASH and/or striking in sympathy withFASH.Egenlauf,however,proved to be a unique case: He was theonly striker whom Respondent had discrminatorily dis-charged during the strike. Egenlauf being an ordinary humanwithout, so far as this record indicates, the powers of ESP(extrasensory perception) could only understand the May 12letter from Clough according to its clear phraseology and notin accordancewith Clough's subsequent and subjective intentthat the letter should be interpreted as an "invitation" toreturn to Respondent's employ. Reading the May 12 letter aswritten made it a futile gesture for Egenlauf to even seekreinstatement with Respondent. LONG TRANSPORTATION COMPANYTheoretically, therefore, it wouldseemthat because of Re-spondent's unfair labor practice as it involved Egenlauf hewould be entitled to reinstatement as of the time the strikeended which, according to the testimony here, was on orbefore June 1 because by its letter of May 12 Respondent hadmade his request for reinstatement futile.However this issue fortunately does not have to be decidedon theory because, in fact, Egenlauf abandoned the strikeabout June 1 with a request for his reinstatement made toReinerth at that time.Knowing of the discharge letter of May 12 and recognizingthat Clough's period of amnesty had expired on May 31,Reinerth merely referred Egenlauf to Clough in Detroit. Atthis time Respondent knew that Egenlauf had abandoned thestrike and had requested reinstatement. Otherwise Respond-ent reacted to Egenlauf s request not at all. The identicalprocess was repeated in the middle of July when Egenlaufagainrequested reinstatement of Reinerth before a witness.The result was exactly the same. Finally, reacting to theformal notice of Egenlauf's charge filed with the Board onJuly 13, Clough as of October 1 finally acknowledged that ithad "recently come to our attention through the NationalLabor Relations Board" that Egenlauf "may desire" rein-statement and instructed Egenlauf, if he desired to return toRespondent's employ, to "visit" Reinerth "no later than"October 6.With Egenlauf out of town on business, Mrs.Egenlauf on October 5 answered Clough with a letter statingthat Egenlauf "is definitely interested" in reemployment andwould see Reinerth as soon as possible. On October 6 Egen-lauf did see Reinerth asking him to set a date for his reinstate-ment so that he could give his then employer notice. Reinerthwas to get in touch with Clough in Detroit and let Egenlaufknow. This charade ended, with a letter dated October 22 inwhich Clough stated that "Subsequent to my conversationwith Mr. Reinerth on October 7 it is my understanding thatyou did not desire to work" for Respondent. There is nothingin this record which justified Clough in making the abovestatement or in reaching that conclusion, unless it be thatClough was endowed with ESP powers himself.There can be no question but that Respondent had a posi-tion available for Egenlauf as a driver because even at the dateof the hearing Respondent acknowledged that it was in direneed of "qualified" drivers. As noted, Egenlauf was fully"qualified" at the time of his discharge. If Egenlauf becameunqualified thereafter in the sense Respondent referred to atthe hearing that disqualification was a direct result of Re-spondent's unfair labor, practice. In addition that alleged"disqualification" is a matter between the Teamsters Unionand Egenlauf-not the Respondent.Accordingly, in accord with the testimony, I must, andhereby do, find that Egenlauf abandoned the strike and re-quested reinstatement on or about June 1, 1970, and will,therefore, order his reinstatement and backpay from thatdate.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with its operations described in sec-tion I, above, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDY207Having found that Respondent has engaged in certain un-fair labor practices, I shall recommend that Respondent ceaseand desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discriminated in regard tothe hire and tenure of employment of Charles J. Egenlauf bydischarging him while he was on strike and/or withholdinghis services from Respondent on May 12, 1970, I will recom-mend that Respondent offer him immediate and full rein-statement to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice to thisseniority or other rights and privileges, and make him wholefor any loss of pay he may have suffered by reason of saiddiscrimination against him on and after June 1, 1970, bypayment to him of a sum of money, equal to that which hewould have earned from June 1, 1970, the date of the dis-crimination against him, to the date of his reinstatement lesshis net earnings during such period in accordance with theformula set forth inF.W. Woolworth Company,90 NLRB289, with interest thereon at 6 percent per annum.Because of the type of the unfair labor practices engagedin by the Respondent,I sensean opposition by Respondentto the policies of the Act in general and I deem it necessaryto order Respondent to cease and desist from in any mannerinfringing upon the rights guaranteed its employees in Section7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1. International Brotherhood of Teamsters and FraternalAssociation of Special Haulers are labor organizations withinthe meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure ofemployment of Charles J. Egenlauf by discharging him onMay 12, 1970, because of his concerted activities and hismembership and activities on behalf of FASH, and in orderto discourage such union membership and activities, Re-spondent has engaged in and is engaging in unfair labor prac-tices in violation of Section 8(a)(3) of the Act.3.By so interfering with, restraining, and coercing its em-ployees in the rights guaranteed them in Section 7 of the Act,Respondent has interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and conclu-sions of law and upon the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby 'issue the fol-lowing recommended:9ORDERRespondent, Long Transportation Company,McKeesRocks, Pennsylvania, and Detroit,Michigan, its officers,agents, successors, and assigns, shall:1.Cease and desist from:9In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes. 208DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Discharging or otherwise discriminating in regard tothe hire and tenure of employment or of any term or condi-tion of employment of its employees becuase of their member-ship in and activities on behalf of FASH or any other labororganization of their choice.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed them in Section 7 of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a)Offer to Charles J. Egenlauf immediate and full rein-statement to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of pay he may have suffered on and after June1, 1970, byreasonof the discrimination against him in themannerset forth in the sections of this Decision entitlted"The Remedy" and"Conclusions," with interest thereon at6 percent per annum.(b)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its terminal in McKees Rocks, Pennsylvania,and its office in Detroit, Michigan, copies of the attachednotice marked "Appendix."" Copies of said notice, on formsprovided by the Regional Director for Region 6, after beingduly signed by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."10In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to-read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD."11 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:IT IS FURTHER RECOMMENDED that, unless the Respond-ent notifies said Regional Director within 20 days from thereceipt hereof that it will take the action here recommended,the Boardissuean order directing Respondent to take theaction here recommended."Notify theRegionalDirectorfor Region 6, in writing,within 20 days fromthe date of this Order,what stepsthe Respondenthas takento complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to Charles J. Egenlauf his former jobor, if that job no longer exists, a substantially equivalentposition,without prejudice to his seniority or otherrights and privileges, and we will pay him for any lossof pay he may have suffered by reason of our discrimina-tion against him on and after June 1, 1970, together withinterest thereon at 6 percent per annum.WE WILL NOT discharge or otherwise discriminate inregard to the hire and tenure of employment or of anyterm or condition of employment of our employees be-cause of their membership in and activities either consid-ered or on behalf of FASH or of any other labor organi-zation of their choice.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations, including FASH, to bargain collectivelythrough a bargaining agent chosen by our employees, toengagein concerted activities for the purposes of collec-tivebargainingor othermutualaid or protection, or torefrain from any such activities.LONG TRANSPORTATIONCOMPANY(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-namedindividual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 1536Federal Building, 1000 Liberty Avenue, Pittsburgh, Pennsyl-vania 15222, Telephone 412-644-2977.